IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF C.L.H.                : No. 88 WAL 2016
                                         :
                                         :
PETITION OF: A.M.S., NATURAL             : Petition for Allowance of Appeal from
MOTHER                                   : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.